Citation Nr: 1817388	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for scoliosis.

2. Entitlement to an increased rating in excess of 10 percent for bilateral degenerative arthritis of the knees.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1994 to April 1994.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
 
In October 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

The issue of entitlement to an increased rating in excess of 10 percent for bilateral degenerative arthritis of the knees addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 1999 rating decision denied service connection for scoliosis. The Veteran was notified of the decision and did not timely appeal this decision nor did she submit new and material evidence within the one-year period thereafter.

2. New and material evidence has not been received since the September 1999 rating decision necessary to substantiate a claim of entitlement to service connection for scoliosis. 


CONCLUSION OF LAW

New and material evidence has not been presented to reopen the claim of entitlement to service connection for scoliosis. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a disability involving the Veteran's scoliosis, claimed as a back condition, in September 1999. The RO found at that time that, the Veteran's scoliosis was noted in her entrance examination dated December 1993, and no other treatment or aggravation of the back was shown during her active service. Since then, the Veteran has applied to reopen the claim for entitlement to scoliosis, which the RO denied for lack of new and material evidence. The Veteran did not appeal the rating decision from September 1999, and the decision is final. 38 U.S.C. § 7105. 

Evidence of record at the time of the September 1999 RO included medical treatment records showing a current diagnosis of scoliosis, including treatment for the disability, and evidence that the disability existed prior to service. The evidence received since the September 1999 rating decision includes evidence that is not sufficient to reopen the claim. See 38 C.F.R. § 3.156. The evidence includes continuing statements from the Veteran that her scoliosis was aggravated by her active service. This is not new evidence related to the issue of whether Veteran's scoliosis may have been aggravated by her service, as she has consistently stated her scoliosis was aggravated by her active service. See 38 U.S.C. § 1153 (2012). No additional evidence has been received related to the Veteran's scoliosis. Hence, the Board finds that the evidence does not raise a reasonable possibility of substantiating this claim and thus the application to reopen the claim for entitlement to service connection for scoliosis must be denied. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


ORDER

New and material evidence has not been submitted and the claim to reopen a claim of entitlement to service connection for scoliosis is denied.


REMAND

Regarding the Veteran's service-connected bilateral knee disability, a VA examination was last conducted in December 2015, almost three years ago. Unfortunately, subsequent to that examination, the Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include "range of motion testing" for pain on both active and passive motion [and] weight-bearing and nonweight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016) (quoting 38 C.F.R. § 4.59 (2016)).

The December 2015 VA examination is silent on the Veteran's pain regarding weight-bearing and nonweight-bearing motion as required by Correia. Therefore, in light of the requirements imposed by the Correia decision, the Board finds that a remand is necessary in order to conduct another VA examination, which includes range of motion testing for pain with weight-bearing, if possible. See Correia, 28 Vet. App. at 170. 

Further, at an October 2017 Board hearing, the Veteran contended that the VA examinations afforded did not accurately reflect the severity of her bilateral knee disabilities. Specifically, she stated that she experienced new or worsened symptomatology that includes, but is not limited to, stability issues and fluid in the knees. 

Relevant ongoing medical records should also be requested. 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2. Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. With any necessary assistance from the Veteran, obtain all outstanding VA treatment records, and any private treatment records related to her bilateral knee disability. 
 
2. Schedule the Veteran for a VA examination to address the claim of entitlement to an increased rating for her bilateral knee disabilities. The claims file must be reviewed by the examiner in conjunction with the examination. All indicated tests should be conducted and the results reported. 

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the Schedule for Rating Disabilities, including the frequency, severity, and duration of such symptoms.

The examiner should provide the range of motion in degrees for the Veteran's knees. In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion. Such estimate can be based on the Veteran's description of her limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner is further advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


